Citation Nr: 1809700	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-12 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUE

Entitlement to a higher initial disability rating for the service-connected diabetes mellitus, in excess of 20 percent from February 22, 2006. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  

INTRODUCTION

The Veteran, who is the appellant, had active service from July 1967 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the RO in Oakland, California, which implemented a June 2013 Board decision granting service connection for diabetes.  The August 2013 rating decision assigned a 20 percent initial disability rating, effective February 22, 2006 (date of claim for service connection).  Subsequently, a March 2014 rating decision granted a higher 40 percent rating from June 17, 2013.   

In January 2017, the Veteran testified from the RO in Oakland, California, at a Board Videoconference hearing before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.  


FINDING OF FACT

For the entire rating period from February 22, 2006, diabetes mellitus required the use of insulin, a restricted diet, and regulation of activities.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, for the entire rating period on appeal from February 22, 2006, the criteria for a 40 percent disability rating, and no higher, for diabetes have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Code 7913 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  

As the rating issue on appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claims.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating appeals from claims for increased ratings for already service-connected disability); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of NOD).

Regarding the duty to assist in this case, the Veteran received VA examinations in July 2006 and September 2013.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson,
 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that the VA examiners reviewed the record, conducted an in-person examination, and rendered the requested opinions and rationale. 

All relevant documentation, including VA and treatment records, has been secured.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Higher Initial Rating for Diabetes 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2017).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

For the entire rating period on appeal from February 22, 2006, diabetes has been rated as 20 percent disabling under the criteria at 38 C.F.R. § 4.118, Diagnostic Code 7913.  Pursuant to Note (1) to Diagnostic Code 7913, the noncompensable complications of mild diabetic retinopathy are considered part of the diabetic process. 

Under Diagnostic Code 7913, diabetes mellitus which is manageable by restricted diet only is rated at 10 percent.  Diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet, is rated at 20 percent.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) is rated at 40 percent.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated at 60 percent.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated at 100 percent.

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes mellitus are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Note (2) provides that, when diabetes mellitus has been conclusively diagnosed, the adjudicator is not to request a glucose tolerance test solely for rating purposes.  38 C.F.R. § 4.119.

Throughout the course of the appeal, the Veteran has contended generally that diabetes mellitus has been manifested by more severe symptoms than those contemplated by the 20 percent disability rating assigned.  At the January 2017 Board hearing, the Veteran testified to the use of insulin, a restricted diet, and regulation of activities for the entire rating period on appeal from February 22, 2006.  See January 2017 Board hearing transcript.  

After review of the lay and medical evidence of record, the Board finds that the evidence is at least in equipoise as to whether, for the entire period on appeal from February 22, 2006, the service-connected diabetes mellitus required the use of insulin, a restricted diet, and regulation of activities as required for a 40 percent rating under Diagnostic Code 7913.  Throughout the rating period on appeal, management of diabetes mellitus required the use of insulin or an oral hypoglycemic agent and a restricted diet.  A private examination report received by VA in September 2006 reflects use of insulin and a restricted diet.  Various VA treatment records throughout the entire rating period on appeal also reflect the use of insulin and a restricted diet.  See March 2011 VA treatment record.  A September 2013 VA examination report reflects the VA examiner assessed diabetes was managed by a restricted diet and required both an oral hypoglycemic agent and insulin.

The evidence also indicates that management of diabetes mellitus required avoidance of strenuous occupational and recreational activities, which is the additional criterion necessary for the next higher 40 percent schedular rating.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007) (holding that the criteria for rating diabetes mellitus are conjunctive, and that each element of the criteria is needed to meet the requirements for the specified evaluation).  While the September 2013 VA examiner assessed that diabetes mellitus did not require the regulation of activities, the September 2013 VA later concluded that the diabetes impacted the ability to perform physical labor; therefore, it is reasonable to infer a limited ability to engage in strenuous physical activities due to diabetes mellitus.  In addition, a November 2013 statement reflects that the Veteran wrote that diabetes required the regulation of activities each day of the week.  Further, at the January 2017 Board hearing, the Veteran provided competent and credible testimony that the diabetes required the regulation of activities, as well as a restricted diet and insulin use, and that the disability had not changed in a significant manner since 2006. 

In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 40 percent rating for diabetes mellitus under Diagnostic Code 7913 based on evidence of management of diabetes mellitus requiring use of insulin, a restricted diet, and regulation of activities are approximated for the entire rating period on appeal.  38 C.F.R. §§ 4.3, 4.7.

The Board also finds that a rating in excess of 40 percent is not warranted for any period.  For the entire rating period, diabetes mellitus was managed through use of insulin, a restricted diet, and regulation of activities.  The weight of the evidence shows that management of diabetes mellitus was not also manifested by episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations twice per year or twice a month visits to a diabetic care provider.  Although the Veteran reported hypoglycemic episodes due to diabetes mellitus, he did not suggest that management of diabetes mellitus required twice a month visits to a diabetic care provider or hospitalization twice per year at any time during the rating period and such a finding is not otherwise supported by the record.  At the September 2013 VA examination, the Veteran denied symptoms of hyperglycemia or hypoglycemia and having been hospitalized for diabetes.  VA treatment records during the rating period also do not show hospitalization at least twice per year or twice a month visits to a diabetic care provider due to episodes of ketoacidosis or hypoglycemic reactions.  For these reasons, the weight of the evidence is against a finding that a rating in excess of 40 percent under Diagnostic Code 7913 for diabetes mellitus is warranted for any period.  38 C.F.R. §§ 4.3, 4.7.

Consideration of Separate Rating for Diabetic Retinopathy 

In this case, the Veteran is diagnosed with mild diabetic retinopathy associated with the service-connected diabetes mellitus.  The Board finds that the weight of the evidence is against a finding that the Veteran's diabetic retinopathy is at least 
10 percent disabling.  See 38 C.F.R. § 4.79, Diagnostic Code 6006 (2017).  Diagnostic Code 6006 directs that eye disabilities are to be rated on the basis of either visual impairment or on incapacitating episodes according to a General Rating Formula, whichever results in a higher rating.  In this case, at September 2013 VA examination, the Veteran's visual acuity was recorded at 20/40 or better 
with no incapacitating episodes during the previous 12 months.  For these reasons, the Board finds that a separate compensable rating for diabetic retinopathy based on visual acuity or incapacitating episodes is not warranted.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Referral Consideration

The Board has considered whether the Veteran or the record has raised the question of an extraschedular rating under 38 C.F.R. § 3.321(b) for any period for the diabetes mellitus rating issue on appeal to require referral for extraschedular adjudication.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); Thun v. Peake, 
22 Vet. App. 111 (2008).  After review of the lay and medical evidence of record, the Board finds that the question of an extraschedular rating has not been made by the Veteran or raised by the record for any period on appeal.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007) (holding that when 38 C.F.R. § 3.321(b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted").  

Finally, in adjudicating the current appeal for higher ratings, the Board has not overlooked the Court's holding in Rice, which held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) may be part of an a rating issue when the TDIU claim is either expressly raised by a veteran or reasonably suggested by the record.  In this case, as distinguished from the facts in Rice, the Veteran has not contended being unemployable because of service-connected disabilities, and the other evidence of 




record does not suggest unemployability; thus, the Board finds that Rice is inapplicable in this case to raise a TDIU claim because neither the Veteran nor the evidence suggests unemployability due to service-connected disabilities.


ORDER

For the entire rating period on appeal from February 22, 2006, a 40 percent disability rating, but no higher, for diabetes mellitus is granted.  





____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


